Title: To George Washington from Robert Morris, 19 December 1782
From: Morris, Robert
To: Washington, George


                        Sir.

                            Office of Finance 19th December 1782
                        
                        I have now the Honor to enclose to your Excellency the Copy of a Contract entered into by Messrs Duer
                            & Parker with me for supplying Rations within the States of New York and New Jersey during the Year 1783.
                        In the Letter which your Excellency did me the Honor to write on the thirty first of October last was contained
                            sundry Observations for which I again beg Leave to return you my Thanks. I hope and believe that these Gentlemen will act
                            in such a Manner as to attract your Excellency’s Esteem, and instead of endeavoring to screen themselves by the Letter,
                            where to the true Spirit of their Contract. I have however drawn the Agreement in such Form as will I hope obviate most if
                            not all of the Inconveniences which you were formerly subjected to.
                        The sixth Article contains the provisionary Clause against Provisions of bad Quality, and altho it does not
                            entirely come up to your Excellency’s Ideas will I trust prove effectual. No Contractors would have put themselves so
                            entirely into the Power of an Inspector as to let him name the Prices of Articles furnished by them. This Caprice or a Fit
                            of ill Humor might, they say, prove ruinous, and as they have no Voice in the Nomination, their Property would be exposed
                            beyond what any Prudence would justify, and therefore beyond what the Public have a Right to require. In the present Form
                            your Excellency will observe that the Inspector has a Right to reject the Article entirely, and oblige them to paying
                            Money, which may always be done without much inconvenience to the Troops, except for the Articles of
                            Bread and Flesh which would prove so heavy a Loss as to prevent them from attempting to furnish bad Articles in future.
                            And as to the Bread and Beef, if the Inspector should in one Instance procure a Supply at their Expence I am persuaded
                            they would for similar Reasons never risque a second.
                        The seventh Article is of a general Nature for the most extensive Purposes, and will therefore readily
                            comprehend within it any Articles of salted Provisions or hard Bread which you may think proper to have lept on Hand, as
                            well as any additional Magazine which you may cause to be laid up at West Point.
                        You will observe Sir, that to obviate the Artifices which might be used with Respect to the smaller Parts of
                            the Ration, it is provided that the Contractors shall issue no due-Bills, but either provide the Article or pay the Money.
                            This is, I beleive, the most effectual Check, for they must, if compelled to adhere to it, either provide the Articles
                            themselves of a good Quality, or be three Months in Advance for a considerable Sum of Money without any Compensation.
                        The Vinegar will, I hope, be furnished good, but I have agreed with Mr Duer that he need not furnish any
                            before the Month of June. The Reason is this—he assures me that good Vinegar cannot, until then, be procured, and that the
                            Money may be employed more for the Benefit of the Troops in some other Way—Beleiving this to be the Case, and being
                            convinced that the Article is of most Importance during the hot Season, I gave my Consent. And altho this forms no written
                            Agreement, yet I must intreat of your Excellency to countenance such Arrangements as may carry the Substance and Spirit of
                            it into Effect, for the mutual Conveniences of all the Parties concerned, and I persuade myself the Contractors will
                            endeavor to render it as agreable as possible.
                        I will add while I am upon this Subject that by the present Regulation for Officers Subsistence they will
                            have somewhat more than the Ration Price for every Ration where they are, and much more when within the Bounds of some
                            other Contracts. This Circumstance, without being very expensive to the United States, will, I imagine, contribute much to
                            their Convenience. I have warmly recommended it to the Contractors to be upon Terms of Friendship with the Army, and I
                            flatter myself with the Hope that all Things may harmonize as to promote those Plans of Oeconomy which must always form
                            one Part of the Remedy for all Grievances arising from the Want of Money. The other Part, and now indeed the principal
                            Part, which is an Increase of Revenue, depends on the States. The Defect in this Branch lies principally at present in the
                            Defects of their Modes of Collection. The Remedies which have been and those which may be proposed, will, I am sure, be
                            warmly seconded by your Excellency, and I trust they will meet the Support of every well Wisher to our Cause. A Cause which
                            I think can never be crowned with Success until it shall be supported by doing Justice to all who have exerted themselves
                            in its Support. With perfect Respect and Esteem I have the Honor to be Sir Your Excellency’s most obedient &
                            humble Servant

                        
                            Robt Morris 
                        
                    